Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Species 2,3, and 4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Applicant’s election without traverse of Invention I (claims 1-13) and Species I (claims 1-9)  in the reply filed on 02/14/2022 is acknowledged.
Claim 2 is directed at Species 3 (housing) and Species 4 (housing), and will not be examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the passage of a volume of gas" in claim.  There is insufficient antecedent basis for this limitation in the claim and is therefore indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Moorehead (US 4400948).
In regards to claim 1, Moorehead teaches an apparatus for reducing the humidity of a volume of gas (Fig. 1, air dehumidifier 10), the apparatus comprising: 
a gas delivery conduit (Annotated Fig. 1, gas delivery conduit); 
at least one heat conductive media positioned in-line within at least a portion of the gas delivery conduit (Fig. 1, Fins 18); and 
a cooler (Fig. 1, thermoelectric module 28) in contact with at least a portion of the gas delivery conduit and the at least one heat-conductive media (Fig. 1, col 2 lines 37-40, thermoelectric module 28 is in contact with platform 26, which is in contact with the gas delivery conduit wall 20 and the fins 18 are attached to the walls). 

    PNG
    media_image1.png
    548
    489
    media_image1.png
    Greyscale

Annotated Figure 1
In regards to claim 3, Moorehead teaches wherein the at least one heat-conductive media is configured to allow for the passage of a volume of gas therethrough (Fig. 1, col 2 line 28-36, fins 18 are in conduit meant for the passage of air [gas]).
In regards to claim 5, Moorehead teaches wherein the gas delivery conduit comprises at least one conducting portion comprising heat-conductive sidewalls (Fig. 1, platform 26) and wherein the at least one heat-conductive media is positioned within an interior portion of the at least one conducting portion of the gas delivery conduit (Annotated Fig. 3A, the plurality of radiation fins are positioned within the at least one conducting portion of the gas delivery conduit), and wherein the cooler is in contact with the at least one conducting portion of the gas delivery conduit (Annotated Fig. 3A, the cooler 60 is in contact with the at least one conducting portion of the gas delivery conduit).
In regards to claim 6, Moorehead teaches wherein the heat-conductive sidewalls of the at least one conducting portion comprise a copper material (Fig. 1, 26 platform, col 2 line 54-60, the platform may be copper or aluminum, and is in contact with the cooler).
In regards to claim 7, Moorehead teaches wherein the cooler is embodied as a solid-state thermoelectric cooler (Fig. 1, the thermoelectric module 28 is a thermoelectric cooler).
In regards to claim 8, Moorehead teaches (col 3 line 29-col 4 line 2, col 1 line 23-line 33) teaches wherein the cooler defines a first side (Annotated Fig. 1, first side of cooler) and a second side (Annotated Fig. 1, second side of cooler) wherein the first side is configured as a cooling side and the second side is configured as a heating side based at least in part on the voltage applied across the cooler, and wherein the at least a portion of the gas delivery conduit is in contact with the first side (Fig. 1, platform 26 is a part of the gas delivery conduit and in contact with wall 20, and is in contact with the first side of the thermoelectric cooler 28).
In regards to claim 9, Moorehead teaches wherein the apparatus is configured to selectably reverse the voltage applied across the cooler such that the first side is configured as the heating side and the second side is configured as the cooling side (col 3 line 29-col 4 line 2, col 1 line 23-line 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4400948) in view of Hugelier et al (US 2013/0168071, hereafter Hugelier).
In regards to claim 4, Moorehead does not teach wherein the at least one heat-conductive media comprises a copper material.
However, Hugelier teaches wherein the at least one heat-conductive media comprises a copper material (Fig. 3, 30 open cell metal foam, para [0066] is made of copper).
Therefore, in view of Hugelier, it would have been obvious to one of ordinary skill in the arts before the effective filing date of the invention to modify Moorehead's fins with Hugelier’s copper open cell metal foam so that convective resistance can be reduced and surface area increased (para 0007-0009, metal foams enhance heat conducting surface area over conventional extruded fins).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reidy (WO 2004/094317) Discloses thermoelectric water generation
Bell et al. (US 2008/0245398) Discloses thermoelectric temperature control system
Shah et al. (US 2010/0101236) Discloses thermoelectric management system
Mizobe (US 6309448) Discloses controlling of vapor movement
Chou (US 6250083) Discloses dehumidifier using thermoelectric cooler
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        




/ERIC S RUPPERT/Primary Examiner, Art Unit 3763